

115 HR 5691 IH: Peaceful Learning Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5691IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Crowley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a program to provide grants to carry out
			 projects to reduce railway noise levels that adversely impact schools
			 located in urbanized areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Peaceful Learning Act of 2018. 2.Definitions (a)In generalExcept as otherwise specifically provided, in this Act the definitions in section 5302 of title 49, United States Code, shall apply.
 (b)Additional definitionsIn this Act, the following additional definitions apply: (1)Local educational agencyThe term local educational agency has the meaning given that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Rail operatorThe term rail operator means an owner or operator of a fixed rail public transportation facility. (3)Railway noiseThe term railway noise means noise caused by a fixed rail public transportation facility.
 (4)SchoolThe term school means an elementary school or a secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
				3.Railway noise study
 (a)In GeneralThe Secretary of Transportation shall enter into an agreement with the National Academy of Sciences to conduct a study on railway noise in the United States.
 (b)Contents of StudyIn conducting the study, the National Academy of Sciences shall examine— (1)the threshold of railway noise at which health begins to be affected;
 (2)the effectiveness of noise abatement programs for railway noise on the property of a school; (3)the impacts of railway noise on schools; and
 (4)the noise assessment practices of the Department of Transportation and whether such practices fairly and accurately reflect the burden of noise on communities.
 (c)ReportNot later than 12 months after the date of the agreement entered into under subsection (a), the National Academy of Sciences shall transmit to the Secretary a report on the results of the study. Upon receipt of the report, the Secretary shall transmit a copy of the report to the appropriate committees of Congress.
 4.Noise measurement and exposure systemsNot later than 12 months after the date of submission of the report under section 3, in consultation with the Administrator of the Environmental Protection Agency and Government, State, and interstate agencies that the Secretary of Transportation considers appropriate, the Secretary shall by regulation—
 (1)establish a single system of measuring railway noise that— (A)has a highly reliable relationship between projected railway noise exposure and surveyed reactions of individuals to noise; and
 (B)is applied uniformly in measuring railway noise near urbanized areas; (2)establish a single system for determining the exposure of individuals to railway noise in urbanized areas, including noise intensity, duration, frequency, and time of occurrence; and
 (3)based on the findings of the report required under section 3, determine minimum standards for railway noise levels on the property of a school located in an urbanized area.
			5.Noise exposure maps
 (a)Submission and PreparationNot later than 12 months after the date of issuance of regulations under section 4, each rail operator shall submit to the Secretary of Transportation a noise exposure map showing any areas of nonconforming railway noise levels (based on the standards developed under section 4) that—
 (1)adversely impact a school located in an urbanized area; and (2)are caused by operations of the rail operator.
 (b)Revised MapsIf a change in the rail operations of rail operator described in subsection (a) establishes a substantial new nonconforming noise level on the property of a school located in an urbanized area, or significantly reduces nonconforming noise levels on the property of such a school, that is not reflected in the noise exposure map, the rail operator shall submit a revised noise exposure map to the Secretary showing the new nonconforming noise levels or noise level reduction.
			6.Noise compatibility programs
 (a)Program submissionA rail operator that submitted a noise exposure map under section 5 may submit a noise compatibility program to the Secretary of Transportation after—
 (1)consulting with public agencies and planning authorities in the area covered by the map; and (2)notice and an opportunity for a public hearing.
 (b)Contents of programA program submitted under subsection (a) shall state the measures the rail operator has taken or proposes to take to reduce existing nonconforming noise levels on the property of a school and prevent creating additional nonconforming noise levels in the area covered by the map. The measures may include constructing barriers or acoustical shielding and soundproofing of schools subject to a nonconforming noise level.
 (c)ApprovalsThe Secretary shall approve or disapprove a program submitted under subsection (a) of this section not later than 180 days after receiving it. The Secretary shall approve the program if the program—
 (1)is reasonably consistent with achieving the goal of reducing nonconforming noise levels on the property of a school and preventing the introduction of additional nonconforming noise levels on the property of a school; and
 (2)provides for necessary revisions because of a revised map submitted under section 5. (d)GrantsThe Secretary may incur obligations to make grants from amounts available under section 8 to carry out a project under a part of a noise compatibility program approved under subsection (c). A grant may be made to a rail operator submitting the program to carry out the program directly or in cooperation with—
 (1)a local educational agency of a school that is subject to nonconforming noise levels; or (2)a unit of local government in the area surrounding the school that has nonconforming noise levels.
 (e)Federal shareThe Federal share of a project for which a grant is made under subsection (d) is 80 percent of the cost of the project.
 7.Nonadmissibility of noise exposure map and related information as evidenceNo part of a noise exposure map or related information described in section 5 that is submitted to, or prepared by, the Secretary of Transportation and no part of a list of land uses the Secretary identifies as normally compatible with various exposures of individuals to noise may be admitted into evidence or used for any other purpose in a civil action asking for relief for noise resulting from the operation of a fixed rail public transportation facility.
 8.Authorization of appropriationsThere are authorized to be appropriated from the Mass Transit Account of the Highway Trust Fund under section 5338 of title 49, United States Code, such funds as may be necessary to carry out this Act.
		